   Case 2:21-cr-00015-SRC Document 6 Filed 01/28/21 Page 1 of 1 PageID: 175
                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                  :     Case No. 2:21-cr-15
                                          :
         v.                               :     Hon. Stanley R. Chesler
                                          :
MARIA BELL                                :     ORDER

              This matter having come before the Court by way of the January 8,

2021 application of Defendant, Maria Bell (Rahul Sharma, Esq. appearing), on notice

to the United States (Dean C. Sovolos, Assistant U.S. Attorney, appearing), for

reconsideration of the Court’s November 24, 2020 and December 21, 2020 Order of

Detention under 18 U.S.C. section 3142(f), and for emergency release under 18

U.S.C. section 3142(i);

              and the Court having considered the Defendant’s moving brief and

attached affidavits, the Government’s opposition brief, and the Defendant’s reply

brief;

              and the Court having held a hearing on January 22, 2021, during which

the parties presented additional argument as to the motion for emergency release;

              and for the reasons set forth by the Court on the record on January 22,

2021;

              IT IS on this 28th day of January 2021,

              ORDERED that Defendant’s application for reconsideration of the

Court’s November 25, 2020 and December 21, 2020, Order of Detention under 18

U.S.C. section 3142(f) is DENIED; and it is further

              ORDERED that Defendant’s application for emergency release under 18

U.S.C. section 3142(i) is DENIED.



                                        s/Stanley R. Chesler, U. S. D. J. ____
                                        HON. STANLEY R. CHESLER
                                        UNITED STATES DISTRICT JUDGE
